UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-33204 OBAGI MEDICAL PRODUCTS,INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-3904668 (I.R.S. Employer Identification No.) 3760 Kilroy Airport Way, Suite 500, Long Beach, CA (Address of principal executive offices) (zip code) (562)628-1007 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerý Non-accelerated fileroSmaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No ý There were 18,600,152 shares of the registrant’s common stock issued and outstanding as of October 31, 2011. OBAGI MEDICAL PRODUCTS, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PAGE PARTI Item1. Financial Statements 1 Unaudited Condensed Consolidated Balance Sheets – As of September 30, 2011 and December 31, 2010 1 Unaudited Condensed Consolidated Statements of Income – For the three and nine months ended September 30, 2011 and 2010 2 Unaudited Condensed Consolidated Stockholders’ Equity and Comprehensive Income – For the nine months ended September 30, 2011 3 Unaudited Condensed Consolidated Statements of Cash Flows – For the nine months ended September 30, 2011 and 2010 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3. Quantitative and Qualitative Disclosures About Market Risk 27 Item4. Controls and Procedures 28 PARTII Item1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults upon Senior Securities 35 Item 4. Reserved 35 Item 5. Other Information 35 Item6. Exhibits 38 Obagi®, Obagi Blue Peel®, Obagi CLENZIderm®, Condition & Enhance®, ELASTIderm®, ELASTILash®, Nu-Derm®, Obagi-C®, Rosaclear®, Blue Peel RADIANCE™ and Penetrating Therapeutics™ are among the trademarks of Obagi Medical Products, Inc. and/or its affiliates in the United States and certain other countries.Botox® is a registered trademark of Allergan, Inc.Refissa™ is a trademark of Spear Pharmaceuticals Inc.Any other trademarks or trade names mentioned are the property of their respective owners. © 2011 Obagi Medical Products, Inc.All rights reserved. PART I ITEM1:FINANCIAL STATEMENTS Obagi Medical Products,Inc. Unaudited Condensed Consolidated Balance Sheets (Dollars in thousands, except share amounts) September30, December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $ Current portion of long-term debt 9 — Accrued liabilities Total current liabilities Long-term debt 15 — Other long-term liabilities Total liabilities Commitments and contingencies (Note 8) Stockholders' equity Common stock, $.001 par value; 100,000,000 shares authorized, 22,984,138 and 22,882,658 shares issued and 18,600,152 and 18,499,939 shares outstanding atSeptember 30, 2011 and December 31, 2010, respectively 23 23 Additional paid-in capital Accumulated earnings Treasury stock, at cost; 4,367,941 shares atSeptember 30, 2011 and December 31, 2010 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Obagi Medical Products, Inc. Unaudited Condensed Consolidated Statements of Income (Dollars in thousands, except share and per share amounts) Three Months Ended September 30, Nine Months ended September 30, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Research and development expenses Income from operations Interest income 10 26 21 75 Interest expense ) (2
